CASE 0:18-cv-03280-PAM-KMM Document 1-1 Filed 11/29/18 Page 1 of 7




                                                     EXHIBIT A
CASE 0:18-cv-03280-PAM-KMM Document 1-1 Filed 11/29/18 Page 2 of 7
CASE 0:18-cv-03280-PAM-KMM Document 1-1 Filed 11/29/18 Page 3 of 7
CASE 0:18-cv-03280-PAM-KMM Document 1-1 Filed 11/29/18 Page 4 of 7
CASE 0:18-cv-03280-PAM-KMM Document 1-1 Filed 11/29/18 Page 5 of 7




                                                 EXHIBIT B
CASE 0:18-cv-03280-PAM-KMM Document 1-1 Filed 11/29/18 Page 6 of 7
CASE 0:18-cv-03280-PAM-KMM Document 1-1 Filed 11/29/18 Page 7 of 7
